DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer et al. [US 2019/0163066] .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
For claim 16 and 30, Kramer teaches a substrate holder for use in a lithographic apparatus (see Figs. 1 and 11 and [0099]-[0103]) and configured to support a substrate (W), the substrate holder comprising (WT) for use in a lithographic apparatus and configured to support a substrate, the substrate holder comprising: 
a main body having a main body surface (body of holder 61); 
a plurality of first burls (62 within the boundary of innermost seal 63) projecting from the main body surface, each first burl having a distal end surface configured to support the substrate (see Fig. 11); 
a first seal member (innermost seal 63) projecting from the main body surface at an edge region of the main body and having an upper surface arranged to be spaced apart by a first gap from the substrate (seal 63 provides a small gap between the top of the seal 63 and the bottom of the substrate W, see [0100]) when the substrate is supported by the plurality of first burls, the first seal member surrounding the plurality of first burls (see Fig. 11); 
a plurality of second burls (intervening burls 63 extending to bottom surface of substrate W between seals 63) arranged outwards of the first seal member, each second burl having a distal end surface configured to support the substrate; 
a second seal member (outermost seal 63, see Fig. 11) projecting from the main body surface at the edge region of the main body and having an upper surface arranged to be spaced apart by a second gap (seal 63 provides a small gap between the top of the seal 63 and the bottom 
at least one extraction opening (65) for the extraction of fluid into the main body from between the main body and the substrate, the at least one extraction opening located between the first seal member and the second seal member (extraction channel 65 between seals 63, see Fig. 11) or in the upper surface of the second seal member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, 29-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. [US 2016/0187791] in view of Mizutani et al. [US 2008/0239275].
For claim 16, 19, 30 and 33, Houben teaches a substrate holder for use in a lithographic apparatus (see Fig. 1) and configured to support a substrate, the substrate holder comprising (25, see Fig. 12) for use in a lithographic apparatus and configured to support a substrate (W), the substrate holder comprising: 

a plurality of first burls (inner burls 20, see annotated Fig. 12 below) projecting from the main body surface, each first burl having a distal end surface configured to support the substrate; 
a first seal member (raised protrusions 45, or innermost seal 47, see annotated Fig. 12 below) projecting from the main body surface at an edge region of the main body and having an upper surface arranged to be spaced apart by a first gap from the substrate when the substrate is supported by the plurality of first burls, the first seal member surrounding the plurality of first burls (see Fig. 12); 
a plurality of second burls (intervening burls 20 extending to bottom surface of substrate W) arranged outwards of the first seal member, each second burl having a distal end surface configured to support the substrate; and 
a second seal member (outermost seal 47, see annotated Fig. 12 below) projecting from the main body surface at the edge region of the main body and having an upper surface arranged to be spaced apart by a second gap from the substrate when the substrate is supported by the plurality of first burls, the second seal member surrounding the first seal member and the plurality of second burls, the second seal member arranged to be below the substrate when the substrate is supported by the plurality of first burls (see the arrangement in Fig. 12), and the first gap arranged to be fluidly connected to the second gap when the substrate is supported by the plurality of first burls (passage between burls and protrusions 45, see Fig. 12).

    PNG
    media_image1.png
    285
    660
    media_image1.png
    Greyscale

Houben fails to teach at least one extraction opening for the extraction of fluid into the main body from between the main body and the substrate, the at least one extraction opening located between the first seal member and the second seal member or in the upper surface of the second seal member, wherein the at least one extraction opening comprises a plurality of extraction openings arranged between the first seal member and the second seal member.
Mizutani teaches at least one extraction opening (suction ports 61, see [0052] and Figs. 2-7)  for the extraction of fluid into the main body from between the main body and the substrate, the at least one extraction opening located between the first seal member and the second seal member (32 and 34, see Fig. 2) or in the upper surface of the second seal member, wherein the at least one extraction opening comprises a plurality of extraction openings arranged between the first seal member and the second seal member (suction ports 61, see [0052] and Figs. 2-7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the extraction openings as taught by Mizutani in the substrate holder as taught by Houben in order to remove liquid below the substrate to reduce the contamination reaching the bottom of the substrate.
For claims 17 and 31, Houben fails to teach at least one third burl arranged outwards, relative to the center of the main body, of the second seal member, the at least one third burl having a distal end surface configured to support the substrate.
Mizutani teaches at least one third burl (82) arranged outwards, relative to the center of the main body, of the second seal member (see Fig. 2), the at least one third burl having a distal end surface (end surface of member 82) configured to support the substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the third burls as taught by Mizutani in the substrate holder as taught by Houben in order to support the extreme periphery of the substrate during holding to reduce sagging at the edge of the substrate to increase flatness of the substrate.
For claim 27, Houben teaches a groove formed in the upper surface of the first seal member (gaps formed in raised protrusions 45, see [0092]), wherein the groove provides a tortuous path for gas from an outward side of the first seal member to an inward side of the first seal member (restrict the flow of gas from below the substrate W towards the holes, see [0096]).
For claims 29 and 35, Houben teaches a lithographic apparatus (see Fig. 1) comprising: a projection system (PL) configured to transfer a pattern toward a substrate; and the substrate holder (WT).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Houben in view of Mizutani as applied to claim 30, and in further view of Mizutani et al. [WO 2007/083592, hereinafter Mizutani2].
For claim 34, Houben in view of Mizutani fails to teach the plurality of extraction openings and at least one second burl of the plurality of second burls are arranged alternately in a line surrounding the first seal member and the plurality of first burls. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the alternating arrangement of burl and openings as taught by Mizutani2 in the substrate holder arrangement as taught by Houben in view of Mizutani, because the alternating arrangement allows for a uniform distribution of burls and extraction ports for supporting the substrate without causing deformation of the substrate caused by the suction portions.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Houben in  view of Mizutani as applied to claim 16, and in further view of Mizutani2.
For claim 28, Houben fails to teach a meniscus pinning feature on the upper surface of the first seal member.
Mizutani2 teaches to teach a meniscus pinning feature on the upper surface of the first seal member (upper surface edge of wall 38, see Fig. 14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the meniscus pinning feature as taught by Mizutani2 in substrate seals as taught by Houben, because the pinning feature allows for reducing the likelihood of contaminating liquid traveling below the surface of the substrate.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Houben in view of Mizutani as applied to claim 16, and in further view of Yun [US 2007/0195306].
For claims 24-26, Houben teaches in Fig. 12 a first and second seal with a gap between the seal and substrate at an edge region of the substrate. Houben fails to teach a plurality of 
Yun teaches a plurality of minor burls (112, see Figs. 2 and 3), wherein at least one of the minor burls projects from the upper surface of the seal member (peripheral seal element, see Figs. 2 and 3), and each minor burl has a distal end surface configured to support the substrate (see Fig. 2 and [0021] and [0023]), wherein the minor burls are lined up in a radial direction (alighted radially, see Fig. 3) or staggered relative to one another in the radial direction, respectively.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the burl members on the peripheral ring seal element as taught by Yun in the tops of the first and second seal members at the periphery of the supporting section of the stage as taught by Houben, because it allows for providing a uniform distribution of supporting elements below the substrate to reduce deflection of the substrate over the gap regions of Houben while also allowing for gas to pass.
Allowable Subject Matter
Claims 18, 20-23, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. The response below was initially provided in the Advisory Action mailed on 02/08/2021.
Applicant argues that claims 16 and 30 has been amended to incorporate subject matter from respective claims 18 and 19 or claims 32 and 33 and the cited portions of Mizutani fail to overcome the deficiencies of the cited portions of Houben. Specifically:
a)    The opening 64 is not located to be under the substrate.
b)    The opening 60 does not appear to be for extraction of fluid.
c)    It is not apparent how opening 62 of Mizutani would disclose or teach the specific claimed location of the at least one extraction opening.
d)    Further, neither opening 61 nor 63 is located in an upper surface of a structure in Figure 2 of Mizutani that can be comparable to the claimed second seal member.
e)    The cited portions of Mizutani fail to disclose or teach to have opening 61 or 63 between two structures comparable to the claimed first and second seal members that has a first gap associated with the first seal member arranged to be fluidly connected to a second gap associated with the second seal member.
f)    There is no apparent extraction opening in the cited portions of Houben and so even if one were to include one it is not apparent why a person of ordinary skill in the art would be lead directly to modifying Houben, based on Mizutani, into the claimed manner; there are 
In response to:
a)    The claims does not require that the extraction opening be located under the substrate but that the extraction opening can be used for extracting liquid that is between the substrate and the main body.
b)    The Examiner agrees, the identification of ports 60 as an extraction opening was typographical error. Ports 60 were instead relied upon to teach the inlet openings (see page 5 of the final rejection).
c)    In the rejection of claim 18, ports 62 were relied upon to teach the removal liquid from between the main body and the substrate and the location being only limited to main body.
d)    Mizutani is not relied upon to teach the claimed feature because the claimed feature is recited as an alternative to other locations.
e)    The Examiner respectfully disagrees. Initially, Mizutani is not relied upon to teach the fluidic connection between the first gap and the second gap. In the rejection, suction port 61 is identified as the corresponding extraction opening between the first seal member and the second seal member. The suction port 61 is shown in Fig. 2 as being between either of walls 31 or 32 and either of walls 33 and 34 and described as being capable to remove gas or liquid (see [0064]). Suction port 61 thereby meets the salient claim limitations. Further, a gap is shown between each of walls 31, 32, and 34 in Fig. 2 and paragraph [0101] describes that liquid may pass between surface 33A and the rear surface of substrate. Accordingly, each of the wall members 31-34 form a gap with the substrate that allow for a fluidic connection between all the gaps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882